DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Classifying Devices from Entity Names Based on Contextual Information
The disclosure is objected to because of the following informalities:
On page 1, lines 4 to 6, Applicants should update a status of Application Serial NO. 16/206,629 as “now U.S. Patent No. 10,936,818 issued on 02 March 2021”.
On page 12, lines 21 to 22, “a corresponding command signals” should be “a corresponding command signal” or “corresponding command signals”.
On page 17, line 1, “computing device 102” should be “computing device 100”.  See Figure 1.
On page 18, line 18, “local computing device 102” should be “local computing device 100”.  See Figure 1.
On page 21, lines 28 to 29, “a devices” should be “a device’s” or “a device”.  
On page 22, line 12, “host device 102” should be “host device 100”.  See Figures 1 and 2.
Appropriate correction is required.

Election/Restrictions
Applicants’ election without traverse of Invention I, Claims 12 to 16, in the reply filed on 17 November 2022 is acknowledged.
Claims 17 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 17 November 2022.  Claims 1 to 11 are generic and are being examined along with Invention I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (U.S. Patent Publication 2013/0124964) in view of Lapsley (U.S. Patent Publication 2018/0375678).
Concerning independent claim 1, Viegas et al. discloses a system for enrichment of named entities via contextual attribute ranking, comprising:
“obtain an entity name [for the device] – named entity recognition technologies are employed to identify named entities in the text of a document (Abstract); a document, such as a web page, a word processing document, or the like includes text, wherein such text includes named entities; named entity recognition (NER) (also known as entity identification and entity extraction), is a subtask of information extraction that seeks to locate and classify atomic elements in text into predefined categories, such as the names of persons, organizations, locations, expressions of times, quantities, monetary values, percentages, etc.; accordingly, a named entity, as used herein, can be a person, organization, location, time, concept, event, or other suitable noun or noun phrase; in an exemplary embodiment, a NER system can be employed to automatically detect named entities in text of a document (¶[0004]); disambiguator component 108 can employ natural language processing (NLP) technologies to automatically identify named entities in the text of the documents; in another exemplary embodiment, disambiguator component 108 may include, or have access to, a dictionary of pre-defined named entities, and can locate named entities in the text by comparing the pre-defined named entities in the dictionary with the text of the document 104 (¶[0021]: Figure 1);
“determine contextual information from the entity name” – context corresponding to an identified named entity is analyzed to probabilistically assign a class to the named entity (Abstract); classification system 110 can analyze content of the document 104 (the text of the document 104) to ascertain a context corresponding to a named entity therein; in an example, if the named entity in the document is ‘Peyton Manning’ and the text of the document also includes named entities ‘Tom Brady’ and ‘Brett Favre’, classification system 110, based upon the context in the document 104 related to the named entity of interest (‘Peyton Manning’) can assign the class ‘professional quarterback’ to the named entity ‘Peyton Manning’; in another example, the text of the document 104 may include the named entity ‘Michael Jordan’; depending on the context, the named entity ‘Michael Jordan’ may refer to a professional basketball player, a collegiate basketball player, a professional basketball team owner, a minor league baseball player, or a researcher in the field of machine learning (¶[0023]: Figure 1);
“classify [the device] in a class based on the contextual information determined to be extracted” – subsequent to a named entity in the document being identified, the named entity and other text in the document can be provided to a named entity classification system, which can automatically assign a class to the named entity based at least in part upon the named entity and its context (other text in the document and/or user context) (¶[0006]); classification system 110, which can also be referred to as an entity classification system, can assign respective classes to named entities identified by disambiguator component 108 in the annotated text (¶[0022]: Figure 1).
Concerning independent claim 1, Viegas et al. mainly does not disclose that a named entity is “for the device”, and does not expressly disclose “a controller” to perform a classification.  However, a controller is equivalent a routine or function executed by a processor as disclosed at ¶[0017] of Viegas et al.  Here, Viegas et al., at ¶[0005], is directed to a variety of named entities including person, organization, location, time, concept, event, or other suitable noun or noun phrase, but does not expressly disclose that a named entity can be a device.  Concerning independent claim 12, Viegas et al. additionally does not expressly disclose the limitation of “determine a core name based on the contextual information”.  However, “a core name” is a limitation that is open to interpretation because there is nothing in the claim language that expressly states how a “core name” is extracted so as to differ from “an entity name”.  
Concerning independent claims 1 and 12, Lapsley teaches these limitations of a named entity being “for the device” and “determine a core name based on the contextual information”.  Generally, Lapsley teaches identifying automated devices attached to a building automation network from device names of the automated devices on the building automation network.  (Abstract)  An interface structure is determined from a device name on the building automation network.  Such a device name may comprise a primary keyword representing a device location, and it may also comprise one or more secondary keywords representing a device control function.  In particular embodiments, the building automation network uses a BACnet protocol, and wherein said device name is an identification for a BACnet object.  (¶[0008])  When the user computing device 2 has access, it then sends a message to ask for identification and functionality of automated devices local to that network.  (¶[0040]: Figure 1)  Primary keywords typically (but not exclusively) indicate a building room or area.  (¶[0042]: Table 1)  Secondary keywords will generally be found associated with the primary keywords—these will indicate specific controls associated with the space indicated by the primary keyword as shown in Table 1.  Exemplary controls for the ‘Gym’ space (primary keyword GYM) are shown in Table 2.  (¶[0043]: Table 2)  Lapsley, then, teaches that an entity name is discovered on a network for a device (“obtain an entity name for the device”), and that an entity name can have “a core name”, e.g., ‘GYM’ that is extracted from primary and secondary keywords of ‘GYM LGT LVL’ or “GYM TEMP’ as illustrated in Tables 1 and 2.  A “core name” of ‘GYM’ is determined from entity names of ‘GYM LGT LVL’ or ‘GYM TEMP’ “based on contextual information” of ‘LGT LVL’ and ‘TEMP’ occurring in the same context, i.e., within the same name string, as “a core name” of ‘GYM’.  An objective is to provide management of automated building systems that enables a user to set up and control rapidly without detailed engineering knowledge.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to apply named entity classification based on contextual information of Viegas et al. to devices in a building management system with core names as taught by Lapsley for a purpose of enabling a user to set up and control a building management system rapidly and without detailed engineering knowledge.

Claims 2 to 10 and 14 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (U.S. Patent Publication 2013/0124964) in view of Lapsley (U.S. Patent Publication 2018/0375678) as applied to claims 1 and 12 above, and further in view of Rensing et al. (U.S. Patent No. 10,372,567).
 Concerning claim 2, Viegas et al. does not disclose associating “a score . . . based on the class to which the device is classified.”  Still, it is known in the prior art to score a class assigned to an entity during classification.  Rensing et al. teaches automatic fault detection to efficiently determine a true fault among a plurality of devices.  (Abstract)  A data point is classified with information associated with the equipment type, and has the ability to match equipment types and subtypes.  In an HVAC system, it can match all air-handling units (AHU) or match a sub-type of air-handling units, e.g., AHU-CHW, can match pieces of equipment that are parts of other pieces of equipment, and can match multiples of units, e.g., AHU_* can match any kind of Air Handling Unit, using regular patterns.  (Column 5, Lines 23 to 57)  Specifically, each cluster represents a collection of related symptoms and possible fault diagnoses, and a ‘scoring’ process computes the probability that each identified diagnosis is the actual root cause of the event cluster.  (Column 9, Lines 14 to 45: Step 6)  Figure 2 illustrates how entity names are associated faults.  Rensing et al., then, teaches scoring a classification of named entities involved in fault diagnosis.  An objective is to provide a cost-effective way of automated detection and analysis of faults by using computational resources rather than skilled engineers.  (Column 2, Lines 10 to 19)  It would have been obvious to one having ordinary skill in the art to provide scoring of classifications as taught by Rensing et al. to classify named entities in Viegas et al. for a purpose of providing cost-effective automated detection and analysis of faults in an application to building systems.
Concerning claim 3, Rensing et al. teaches a fault detection and diagnosis (FDD) system that is designed to automatically and efficiently determine the true fault underlying a set of symptoms that provides a means for ranking the likelihood of faults.  (Column 2, Line 65 to Column 3, Line 15)  
Concerning claims 4 and 14, Rensing et al. teaches a fault detection and diagnosis (FDD) system that is designed to automatically and efficiently determine the true fault underlying a set of symptoms that provides a means for ranking the likelihood of faults.  (Column 2, Line 65 to Column 3, Line 15)  A ‘scoring’ process computes the probability that each identified diagnosis is the actual root cause of the event cluster.  (Column 9, Lines 14 to 45: Step 6).
Concerning claims 5 and 15, Rensing et al. teaches using cluster rules that represent relationships between symptoms and fault diagnoses.  (Column 8, Lines 3 to Column 9, Line 12: Step 5)  Cluster rules link symptoms and faults.  (Column 10, Lines 44 to 57).
Concerning claim 6, Rensing et al. teaches that a central control computer 44 controls the operation of the system, and a number of sensors are distributed throughout the building and can be directly wired to a FDD system controller 32; FDD system controller 32 collects data from the sensors.  (Column 3, Line 30 to Column 4, Line 21: Figure 3)
Concerning claim 7, Rensing et al. teaches that a central control computer 44 (“a building controller”) controls the operation of the system (“a building control device in communication with the device”).  (Column 3, Lines 30 to 45: Figure 3)  Lapsley teaches controlling one or more of the automated devices over network connections using instructions received over a user interface (“wherein the building control device is configured to transmit command signals to the device . . .”).  (Abstract)
Concerning claim 8, Rensing et al. teaches that a central control computer 44 controls the operation of the system, and a number of sensors are distributed throughout the building and can be directly wired to a FDD system controller 32; FDD system controller 32 collects data from the sensors (“the building control device is in communication with one or more sensors configured to sense building parameters”).  (Column 3, Line 30 to Column 4, Line 21: Figure 3)  Lapsley teaches controlling one or more of the automated devices over network connections using instructions received over a user interface (“the building control device is configured to transmit command signals to the device . . .”).  (Abstract)
Concerning claims 9 to 10, Rensing et al. teaches a system has the ability to match equipment types and subtypes.  In an HVAC system, it can match all air-handling units (AHU) or match a sub-type of air-handling units, e.g., AHU-CHW or AHU_CHW/SA/DAT, and can match pieces of equipment that are parts of other pieces of equipment, and can match multiples of units, e.g., AHU_* can match any kind of Air Handling Unit, using regular patterns.  (Column 5, Lines 23 to 57)  Here, ‘AHU’ is “a core name” from “the contextual information” that includes ‘CHW’ or ‘CHW/SA/DAT’.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (U.S. Patent Publication 2013/0124964) in view of Lapsley (U.S. Patent Publication 2018/0375678) as applied to claim 12 above, and further in view of Brunsman et al. (U.S. Patent No. 8,402,032).
Lapsley teaches an entity name and a core name in a building management system, where ‘GYM’ is “a core name” and ‘GYM TEMP’ and ‘GYM LGT LVL’ are “entity names”.  Lapsley does not expressly disclose identifying one or more universal terms in the entity name, disregarding the one or more universal terms and identifying a remaining portion of the entity name, determining the contextual information from the remaining portion of the entity name, and determining the core name from the contextual information.  Still, Lapsley could be construed as identifying one or more “universal terms” of ‘TEMP’ and ‘LGT LVL’ in entity names of ‘GYM TEMP’ and ‘GYM LGT LVL’, and then disregarding the portions ‘TEMP’ and ‘LGT LVL’ as “universal terms in the entity name”, so that the core name of ‘GYM’ is determined from “contextual information” of ‘TEMP’ and ‘LGT LVL’.  However, even if these limitations are omitted by Lapsley, they are rendered obvious by Brunsman et al.  
Specifically, Brunsman et al. teaches that a system derives name-context pairs from text, where each name-context pair includes an entity name and a context term in the text.  A system can identify name-context pairs for an entity name ‘Joe Smith’ that includes name-context pairs of (‘Joe Smith’, ‘my’), (‘Joe Smith’, ‘favorite’), (‘Joe Smith’, ‘is’), etc.  A context term for an entity name is a term in a window of text that surrounds the entity name, where a window of text can be a specified number of words that occur before and after the entity name in the text, or a number of terms on either side of the entity name.  (Column 5, Line 63 to Column 6, Line 29: Figure 2)  The system filters the name-context pairs to exclude one or more name-context pairs to remove name-context pairs having a context term that is a stop word, a rare term, or a popular term.  (Column 8, Line 58 to Column 9, Line 4)  The system filters the context-entity name data and excludes some of the name-context pairs from the context-entity name data by excluding context terms that are stop words, popular terms, or rare terms.  (Column 10, Lines 10 to 16)  Brunsman et al., then, teaches identifying “universal terms” that are stop words or popular terms, and “disregarding” these context terms that are stop words or popular terms, so that “contextual information” is determined only for remaining name-context pairs.  Here, “the core name” is ‘Joe Smith’.  An objective is to determine a context consistency measure for name-context pairs that estimates a probability that a context term will appear in text given the entity name is in the text.  (Column 7, Lines 63 to 67)  It would have been obvious to one having ordinary skill in the art to disregard universal terms to identify a remaining portion of an entity name as contextual information as taught by Brunsman et al. to determine a core name in Lapsley for a purpose of determining a context consistency that a context term appears in text given an entity name is in the text.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (U.S. Patent Publication 2013/0124964) in view of Lapsley (U.S. Patent Publication 2018/0375678) as applied to claim 12 above, and further in view of Peled et al. (U.S. Patent Publication 2009/0063470).
Lapsley can be construed as teaching determining “the core name”, but does not teach the limitations of comparing the core name to a set of candidate core names, wherein each candidate core name is associated with one of the classes, determining scores for each comparison, identifying a highest score of the scores for each comparison, and classifying a device in the class associated with the highest score.  Still, it is generally known in the prior at to perform a classification according to a highest score.  Peled et al. teaches a server 22 that includes a classifier 34, which automatically assembles a listing of business objects, where the classifier recognizes and resolves variant forms of business object names, e.g., shortened names and abbreviations, and assigns confidence scores to instances of the business objects depending on the level of certainty that a given variant actually refers to the business object.  (¶[0023]: Figure 1).  A resolver computes a score for each business object to which an ambiguous entity might refer, where the score is based on how fully a partial name in the entity matches the full name of the business object.  The resolver chooses to tag the ambiguous string as an instance of the business object with the higher score.  (¶[0042]: Figure 2)  Each variant that may occur in a document is assigned a score indicating the likelihood that an instance of this variant is indeed a valid reference to the specific business object.  (¶[0056])  The business object analyzer then identifies which words or tokens are less important suffixes, which can be omitted, and which are ‘core’ words that cannot be omitted, e.g., all words except Avnet can be omitted in an organization name Avnet Components Israel Ltd.  (¶[0059])  Peled et al., then, teaches comparing names in business objects to a listing of business objects (“candidate names”), and scoring these comparisons to select highest scoring business objects to classify a name of a business object.  An objective is to provide a way of searching a corpus of textual documents for an occurrence of a data object that is more efficient, less time-consuming, and does not miss relevant occurrences of objects of interest.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to classify names of business objects according to a highest score of a comparison to candidate names as taught by Peled et al. in a building automation management system that manages device names in Lapsley for a purpose of providing more efficient and less time-consuming searching for occurrence of a data object that does not miss relevant occurrences.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (U.S. Patent Publication 2013/0124964) in view of Lapsley (U.S. Patent Publication 2018/0375678) and Rensing et al. (U.S. Patent No. 10,372,567) as applied to claims 1 and 9 above, and further in view of Brunsman et al. (U.S. Patent No. 8,402,032).
Similar considerations apply to a rejection of claim 11 as applied to a rejection of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Falk et al. is a parent patent.
Baron et al., Persaud et al., and Bandyopadthyay et al. disclose related prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 5, 2022